                 Case:20-03408-swd      Doc #:6 Filed: 11/10/2020       Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN
In Re:                                                       Chapter 11
                                                             Case No: 20-03408
DIS TRANSPORTATION, LLC                                      Hon. Scott W. Dales
                                                             Filed On: November 10, 2020
                  Debtor.
______________________________/
                          DEBTOR’S MOTION TO APPROVE
                  POST-PETITION ACCOUNTS RECEIVABLE FINANCING

         NOW COMES Debtor, DIS Transportation, by and through its attorneys, Chase Bylenga

Hulst, PLLC, and files its Motion to Approve Post-Petition Accounts Receivable Financing (the

“Motion”), and in support of its Motion states as follows:


                                         JURISDICTION

   1. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

   2. This matter is a core proceeding within the meaning of 28 U.S.C. §§ 157(b)(2).

   3. Venue of this proceeding and the motion is in this District is proper under 11 U.S.C. §§

         1408 and 1409.


                                         BACKGROUND
   4. On November 10, 2020 (“Petition Date”), Debtor filed for protection under Chapter 11,

         Subchapter V, Small Business Debtor Reorganization, of the United States Bankruptcy

         Code (“Bankruptcy Code”). Debtor filed this Motion as soon as practical after the Petition

         Date.

   5. Debtor continues to operate its business and manage its financial affairs as a debtor-in-

         possession pursuant to § 1107(a) and § 1108 of the Bankruptcy Code.
         Case:20-03408-swd         Doc #:6 Filed: 11/10/2020        Page 2 of 3




6. Prior to the Petition Date, Compass Funding Solutions (hereafter, “Compass”) and the

   Debtor entered into an Accounts Receivable Factoring Agreement, a true and correct copy

   of which is attached hereto. See Exhibit A.

7. Pursuant to the Financing Agreement, Compass agreed to provide accounts receivable

   financing, on a yearly basis. Compass’s decision to purchase an invoice and the Debtor’s

   decision to sell an invoice is at arm’s length and at each party’s sole discretion. Upon the

   sale of each invoice, Compass advances to the Debtor 95% of the face value of each

   invoice.

8. To continue its operations and maintain its cash flow, the Debtor requires accounts

   receivable financing. The Debtor’s broker typically pays for completed deliveries within 7

   to 30 days, while the Debtor pays their drivers on a weekly basis.

9. Thus, factoring allows the Debtor to access a significant portion of its accounts receivable

   in a short period of time and the balance upon payment from the broker. Without this

   account receivable financing, the Debtor will lack access to sufficient working capital to

   maintain business in the ordinary course.

10. The Debtor is unable to obtain financing on more favorable terms from sources other than

   Compass. Compass is, therefore, vital to the Debtors continued post-petition business

   operations.

11. Compass maintains a properly perfected, all assets, UCC-1 financing statement against

   Debtor’s assets.

12. Pursuant to 11 U.S.C. § 364 and Rule 4001 of the Federal Rules of Bankruptcy Procedure,

   the Court may authorize the obtaining of credit. In the event the Debtor does not obtain

   post-petition accounts receivable financing, it will not have the available funds with which
              Case:20-03408-swd        Doc #:6 Filed: 11/10/2020        Page 3 of 3




       to continue business operations. Accordingly, the Debtor respectfully submits that

       obtaining post-petition financing is necessary in order to avoid immediate and irreparable

       harm to the Debtor.

   13. The Debtor submits that the proposed financing is in the best interest of the estate and its

       creditors, given the fact that the Debtor does not have the ability to obtain other financing

       elsewhere. The Debtor submits that the estate could not obtain more favorable financing

       than that which is proposed in the time frame required to ensure uninterrupted cash flow.

                                        RELIEF REQUESTED

       WHEREFORE, Debtor respectfully requests that the Court enter an order, substantially

in the form attached as Exhibit B, granting the relief requested herein and such other and further

relief as it deems just and proper.

                                                             Respectfully submitted,

                                                             CHASE BYLENGA HULST, PLLC



Dated: November 10, 2020                             By:     /s/ Steven M. Bylenga
                                                             Steven M. Bylenga (P72492)
                                                             Michael P. Hanrahan (P77274)
                                                             Attorney for Debtor
                                                             25 Division Ave S., Suite 500
                                                             Grand Rapids, MI 49503
                                                             Tel.: (616) 608-3061
